Exhibit 32.2 Certification pursuant to 18 U.S.C. Section1350, as Adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report on Form 10-K of Clean Energy and Power, Inc. (the “Registrant”) for the year ended December 31,2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, Dennis Shen, the President and Director of the Registrant, hereby certifies, pursuant to 18 U.S.C. §1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that, to the best of his knowledge and belief: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date:February 7, 2011 /s/Dennis Shen Dennis Shen President and Director
